Title: To Benjamin Franklin from David Hartley, 9 October 1778
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
October 9 1778
You have a copy of my Letter to the board of Admiralty of the 15th of July last. I writ again upon the same subject on the 27th ultimo, saying that as you had so strongly expressed your desire to me to concur in every measure which might in any degree alleviate the miseries of war, I was in hopes that their Lordships would revise their first answer to mine of the 15th of July, and if possible concur with the proposition theirin contained upon some terms or other. I have recd. the following answer.


Sir
Admiralty office Oct 6 1778
Having laid before my Lds. Commrs. of the Adty. your letters of the 22d and 27th ultimo the former enclosing a french pass port for the Exchange of prisoners, with a copy of Dr. Franklin’s letter to you; the other desiring their Lds. will reconsider the answer which you received to the proposition made in your letter of the 15th of July last, of clearing all the prisons at once of the American prisoners upon the condition of a number equal to the Surplus upon the exchange which is now proposed in a French port being to be delivered to Lord Howe or to his order in America, I am commanded by their L[ordshi]ps to acquaint you that they are of opinion it will be prejudicial to his Majesty’s service to exchange prisoners upon account of Debtor and Creditor. I cannot therefore consent to the exchanging them otherwise than man for man in Europe, and upon that Ground their L[ordshi]ps wish to know as soon as convenient the precise number of prisoners that are now in France ready to be sent to England in Exchange for an equal Number to be sent from hence. Yrs &c.
Ph Stephens
To DH Esq


I wish that we may have now as little delay as possible. I hope one exchange of Letter more will finish the first Exchange of prisoners. I shall hope to hear from you soon. Your affectionate
D Hartley
To Dr Franklin
 
Endorsed: D. Hartley
